Citation Nr: 1013633	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for neck disability.

3.  Entitlement to an initial compensable rating for left 
knee disability.

4.  Entitlement to an initial compensable rating for 
residuals of a head injury.

5.  Entitlement to an effective date earlier than April 22, 
2002, for the grant of service connection for neck 
disability.

6.  Entitlement to an effective date earlier than April 22, 
2002, for the grant of service connection for left knee 
disability.

7.  Entitlement to an effective date earlier than April 22, 
2002, for the grant of service connection for residuals of a 
head injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The Board remanded the case in February 2004 and 
March 2006.

Historically, a September 2000 Board decision denied service 
connection for skin disability on the basis that the claim 
was not well-grounded.  In March 2002, the RO adjudicated the 
claim on a de novo basis, pursuant to § 7(b) of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA).  The Veteran thereafter perfected his appeal.  
For this reason the Board will consider the Veteran's claim 
on the merits.

The issue of service connection for skin disability is 
addressed in the instant action.   The remaining issues on 
appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

A chronic skin disorder was not present in service; skin 
disability did not originate during the Veteran's period of 
service or until decades thereafter, and is not otherwise 
related to that period of service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA correspondences to the Veteran dated 
in August 2002, March 2004, March 2006 and January 2007 
collectively provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including as to the initial rating and effective 
date to be assigned in the event service connection was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO last readjudicated the claim in an August 
2009 supplemental statement of the case, thereby curing any 
deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board points out 
that the March 2006 remand requested that the RO attempt to 
obtain certain records from the Veteran's employer, following 
which the RO was to schedule the Veteran for a VA examination 
addressing the etiology of the skin disorder.  The record 
shows that the RO twice requested, in March 2006 and January 
2007, that the Veteran authorize VA to obtain the referenced 
records.  Both correspondences advised him that he could 
submit the records himself.  The Veteran never authorized VA 
to obtain records from his employer, and has not submitted 
any such records.  In February 2007 the Veteran informed VA 
that he had no further evidence to submit, and that he wished 
for VA to proceed with his claim.  

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has at 
no point provided authorization to allow VA to obtain the 
referenced records from his employer.  Nor, apparently, is he 
willing to submit the records himself.  The RO has attempted 
to comply with Board's instructions, but has been 
unsuccessful in light of the Veteran's failure to cooperate.  
Under these circumstances, the Board finds that the RO has 
substantially complied with the prior remand, and that VA's 
duty to assist the Veteran has been fulfilled.  

The record also reflects that the Veteran was afforded a VA 
examination in July 2009.  The Board has reviewed the 
examination report, and finds that it is adequate for the 
purpose of fairly adjudicating the claim at issue.  Neither 
the Veteran nor his representative contends otherwise

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service treatment records document that the Veteran 
sustained burns to his right and left hands in September 
1969.  (The Board notes that service connection is already in 
effect for those burns.)  The only other reference to skin 
abnormalities was an April 1970 entry noting that he 
presented with a two-week history of hives; he was prescribed 
a cream.  

Service personnel records show the Veteran served in Vietnam 
and in Japan for short periods of time.

Private medical records for the period since 1991 document 
treatment, beginning in 1998, for a groin rash described as 
likely irritant dermatitis with possible idiofungal 
superinfection.  The records show that in 2000 he was found 
to have Fox-Fordyce disease, the symptoms of which the 
Veteran reported began around 1990.

VA treatment records for the period since 1992 show that 
since 2000, he has been undergoing treatment for pruritic 
outbreaks mainly in the axillary regions and the groin, but 
also on his neck, scalp, and lower abdomen; the skin 
condition was believed to represent Fox-Fordyce disease.

The Veteran attended a VA examination in July 2009.  He 
reported that he began experiencing symptoms in 1990 of a 
pruritic rash of the neck, groin, and popliteal and axillary 
areas.  In reviewing the claims files the examiner noted that 
there was no evidence of pertinent skin problems in service 
or until around 2000.  After examining the Veteran he 
diagnosed the Veteran as having Fox-Fordyce disease.  The 
examiner concluded that it was less likely than not that the 
skin disorder originated in service or from a service event.  
In explanation, the examiner noted that both the Veteran and 
the records demonstrated that the pertinent problems began 
well after service.

In statements on file, and at a March 1999 Board hearing, the 
Veteran contends that his claimed skin condition of Fox-
Fordyce disease originated in service, and that he 
experienced flare ups of the disorder periodically since 
service.  He submitted medical articles in connection with 
his claim, which describe the disease as involving enlarged 
ectopic sebaceous glands in the mucosa of the mouth and 
genitalia.  The articles indicate that the disorder is very 
rare in men, and is a significant problem for military 
personnel who served in Southeast Asia and the Pacific.  The 
disease is characterized by the development of intense 
itching, usually in the underarm and pubic areas. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

The only reference in the service treatment records to skin 
problems other than the burn scars to the hands is a single 
entry in April 1970 noting a two-week history of hives.  
Notably, however, no further complaints were documented 
during the remaining 11 months of service.

Moreover, there is no post-service evidence of a skin 
disorder until 1998, approximately 26 years after service, 
when the Veteran presented with a groin rash, and by 2000 was 
found to have Fox-Fordyce disease.  Although the Veteran now 
contends that the symptoms of his current skin disorder were 
present in service and surfaced periodically in the 
intervening years, the Board finds his account to lack 
credibility.  The Board first points out that the only skin 
problem (other than burn scars) noted in service were hives; 
after the single entry concerning hives, no further mention 
was made in the service records, and the Veteran has not been 
found to have hives since that time.  As to the Fox-Fordyce 
disease itself, both the service treatment records and the 
post-service medical records for 26 years are silent for any 
mention of skin problems.  Significantly, when the Veteran 
discussed the onset of his Fox-Fordyce symptoms in 2000, he 
dated the onset to around 1990, and did not suggest any 
service origin or earlier manifestations.  It was only after 
he sought service connection for a skin condition other than 
burn scars did he modify his account to allege service origin 
and continuity since discharge.  The Board finds the account 
he gave in a clinical context before filing his claim for 
compensation to be of greater probative value than his 
account given once he began to seek compensation.  In any 
event, he clearly has been inconsistent in his account (even 
reporting at his July 2009 examination that the symptoms 
began in 1990), and the Board finds this undermines his 
credibility.  The Board finds that there is no competent or 
credible evidence that the Fox-Fordyce or other skin symptoms 
began in service or that he experienced such symptoms prior 
to 1990.

The Veteran attended a VA examination in July 2009, and the 
VA examiner concluded, after reviewing the claims files and 
examining the Veteran, that the current disorder did not 
originate and was not otherwise etiologically related to 
service.  The opinion was based on an accurate understanding 
of the Veteran's medical history and is highly probative.

Although the Veteran himself  alleges that his skin 
disability is related to service, there is no indication that 
he has the training, expertise or experience to offer such a 
medical opinion.  As already noted, his account of symptoms 
in service and prior to 1990 is not credible.  The U.S. Court 
of Appeals for the Federal Circuit has nevertheless suggested 
that laypersons perhaps can establish the required nexus to 
service or to service-connected disability in some cases.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) (vacating and remanding a decision in which the United 
States Court of Appeals for Veterans Claims categorically 
held in a service connection case that "'a valid medical 
opinion' was required to establish nexus, and that [a lay 
person] was 'not competent' to provide testimony as to nexus 
because [that individual] was a layperson.").  In the 
Board's opinion, however, the matter of whether any skin 
symptoms beginning around 1990 are related to service is a 
matter that is far removed from the realm of lay expertise.  
Even if the Veteran were competent to offer such an opinion, 
the probative value of that opinion is clearly outweighed by 
that of the VA examiner, who has far more training and 
experience in addressing matters of disease etiology.

To the extent that the Veteran suggests that the medical 
articles he submitted suffice to link the current skin 
disorder to service, the Board points out that the articles 
are general in nature and do not purport to address the 
Veteran's particular medical situation, and are otherwise too 
generic to constitute competent medical evidence in support 
of the claim.  Sacks v. West, 11 Vet. App. 314 (1998). 

In sum, the preponderance of the competent and credible 
evidence shows that the Veteran did not have a chronic skin 
disorder (other than burn scars of the hands) in service or 
until decades after service, and that his current skin 
disorder is not related to service.  The appeal is denied. 


ORDER

Entitlement to service connection for skin disability is 
denied.


REMAND

Although the issues of service connection for neck and left 
knee disabilities, and for residuals of a head injury were 
developed for appellate review and remanded by the Board in 
March 2006, service connection for those disorders was 
granted in an August 2009 rating decision.  The rating action 
assigned respective disability ratings of 20 percent, 0 
percent, and 0 percent, all effective April 22, 2002.  Those 
issues consequently are no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In September 2009, however, the Veteran submitted a notice of 
disagreement as to both the initial rating assigned each 
disorder, and the effective date established for the grant of 
service connection.  The record shows that the Veteran has 
not been issued a statement of the case in response to his 
notice of disagreement. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a Veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand the above issues for 
further procedural action. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take all indicated action 
to issue a statement of the case to the 
Veteran addressing the issues of 
entitlement to an initial rating in 
excess of 20 percent for neck disability; 
entitlement to an initial compensable 
disability rating for left knee 
disability; entitlement to an initial 
compensable rating for residuals of head 
injury; entitlement to an effective date 
earlier than April 22, 2002, for the 
grant of service connection for neck 
disability; entitlement to an effective 
date earlier than April 22, 2002, for the 
grant of service connection for left knee 
disability; and entitlement to an 
effective date earlier than April 22, 
2002, for the grant of service connection 
for residuals of head trauma.  The 
Veteran should be clearly advised of the 
need to file a timely substantive appeal 
with respect to the August 2009 rating 
decision.  If a timely substantive appeal 
is thereafter submitted with respect to 
any of those issues, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, such issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review. 
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


